        Case 1:21-mj-00507-GMH Document 1-1 Filed 06/29/21 Page 1 of 10




                                   STATEMENT OF FACTS

       Your affiant, Corey Snitchler, is a Special Agent with the Federal Bureau of Investigation,
assigned to the Cincinnati Division. I have been in this position since December 2020. Currently,
I am tasked with investigating criminal activity in and around the Capitol grounds on January 6,
2021. As a Special Agent, I am authorized by law or by a Government agency to engage in or
supervise the prevention, detection, investigation, or prosecution of violations of Federal criminal
laws.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

        At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, around 2:00
p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking windows
and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged and
assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

       During national news coverage of the aforementioned events, video footage which
        Case 1:21-mj-00507-GMH Document 1-1 Filed 06/29/21 Page 2 of 10




appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

                     Tips Providing Investigative Leads Regarding Timothy Hart’s
                          Possible Involvement in Events of January 6, 2021

        Throughout March of 2021, FBI received multiple tips from at least four individuals
regarding the person that FBI has subsequently identified as Timothy HART. The tips included a
possible subject name, possible business associated with the subject, information regarding the
subject living in Dayton, Ohio, identification of social media accounts associated with the subject,
and a description of the clothing the subject wore on January 6, 2021. Based upon information
and belief, the four witnesses who provided these investigative leads in March 2021 did not
personally know HART.

        One of the tipsters reported that HART filmed himself driving to Washington D.C., filmed
the riots that took place, and posted videos on a YouTube channel using the account of “i70_”.
That tipster submitted the following images, labeled Image 1 and Image 2 respectively:




      Another one of the tipsters advised that HART posted a video of himself driving from Ohio
to Washington D.C. on YouTube at https://youtu.be/WDAsgTjQgEM.

                    Further Investigation Confirming Identification of Hart

        Based on the tips that had been provided above, law enforcement took additional steps to
identify HART. On May 24, 2021, FBI interviewed an individual (“Witness 1”) who knows
HART and is familiar with HART’s appearance. Witness 1 was shown Images 3 and 4 by law
         Case 1:21-mj-00507-GMH Document 1-1 Filed 06/29/21 Page 3 of 10




enforcement and Witness-1 identified Timothy HART in those images. Images 3 and 4 are
provided below:




        Your affiant reviewed Timothy HART’s Bureau of Motor Vehicle records, including his
driver’s license photo, and compared the driver’s license photo with Images 1 and 2 provided by
one of the tipsters. The appearance of the individual in the above Image 1 is consistent with the
appearance of Timothy HART based on comparisons of the image to his Bureau of Motor Vehicles
driver’s license photo.

       Law enforcement has searched for additional information regarding the business associated
with HART that was referenced by three of the tipsters. Records on the Ohio Secretary of State
website reflect the following information: I70 PAINTBALL & AIRSOFT, LLC, Timothy Hart,
7750 Wildcat Road, Huber Heights, OH, 45424.

        Through open source research, law enforcement located the YouTube account with the
handle “i70_” (an apparent reference to HART’s business). The YouTube account includes five
videos posted between January 4 and January 6, 2021. The relevant videos can be summarized as
follows: 1) a video of the Trump rally on January 6, 2021; 2) a video taken while walking to the
Capitol; 3) a video that appears to be recorded from the top of a scaffolding showing the protestors
pushing past Capitol Police on January 6; 4) a second video that appears to be recorded from the
top of scaffolding showing the protestors pushing past Capitol Police on January 6; and 5) a video
of HART captioned as “Headed to DC from Dayton Ohio to support President Trump because the
election was tainted” recording himself driving to Washington D.C. in which he says he is going
“to represent for Donald J. Trump.”

      Records from Google for the YouTube channel i70 reflect a subscriber date of birth that is
HART’s date of birth, and the associated Google Pay information is Timothy HART at 7750
Wildcat Rd, Huber Heights, OH with a phone number ending in -2185. 1

       During the course of the investigation, law enforcement has identified additional images
that appear to show HART on Capitol grounds and inside the Capitol Building (in the same
clothing described above). An example is below, Image 5.
1
 The full number was provided in the Google records; however, only the last four digits are included here due to the
public nature of the filing.
        Case 1:21-mj-00507-GMH Document 1-1 Filed 06/29/21 Page 4 of 10




        Additionally, a publicly available YouTube video posted by Buggs Media Network on
January 11, 2021, appears to capture HART, along with many other individuals, engaging in
disruptive or disorderly conduct by knocking down well-marked barriers manned by uniformed
officers. The crowd, including HART, were able to overwhelm the officers and move toward the
Capitol where the Electoral Vote would be counted. HART and others also entered restricted
Capitol grounds. This activity took place at approximately 12:45 p.m. on January 6, 2021, as
preparations for the proceedings described above were underway in the House and Senate, a large
crowd gathered to the West of the U.S. Capitol around the Peace Monument, located in the
Pennsylvania Avenue, NW, and 1st Street, NW, roundabout, that was commonly referred to as
“Peace Circle” by U.S. Capitol Police Officers. The crowd then moved southeast to the threshold
of the sidewalk that connects Peace Circle to the U.S. Capitol Building, commonly referred to as
the “Pennsylvania Ave Walkway” by U.S. Capitol Police Officers. Metal barricades had been put
in place by U.S. Capitol Police Officers. The metal barricades were intended to keep the public
away from the Capitol building and the Congressional proceedings underway inside.

        In the YouTube video posted by Buggs Media Network, it shows that the area was blocked
off by a line of barricades that were manned by U.S. Capitol Police Officers. The U.S. Capitol
Police Officers were wearing Captiol Police Uniforms bearing police insignia and were standing
in the restricted area to protect it. The barricades were constructed of metal bike rack barriers,
physically linked end to end, and reinforced with dark colored plastic mesh safety fencing affixed
behind the metal bike racks. The fence line was clearly marked with large white “AREA
CLOSED” signs affixed to the fencing with bold red lettering (screenshot showing HART and
“AREA CLOSED” sign circled in red below in Image 6).
        Case 1:21-mj-00507-GMH Document 1-1 Filed 06/29/21 Page 5 of 10




The individual was wearing a red hood with a black hat and sweatshirt with a “Q” on it, similar to
other images taken of HART. Screenshots from the video are below, Image 7 and Image 8 (HART
circled in red):




        The video shows HART pushing the barricade and eventually going around it towards the
Capitol. Below are a series of screenshots, Images 9, 10, and 11—showing the progression of
HART helping to push the barricades until the crowd successfully pushed the barricades against
the officers.
Case 1:21-mj-00507-GMH Document 1-1 Filed 06/29/21 Page 6 of 10
        Case 1:21-mj-00507-GMH Document 1-1 Filed 06/29/21 Page 7 of 10




        Another     publicly    available   video   posted on   Twitter,    available     at
https://d2hxwnssq7ss7g.cloudfront.net/aRWTR7sk7i90_cvt.mp4, shows a large crowd walking
towards the Capitol. The video shows HART in the crowd. Eventually, he walks up onto stairs,
as seen in the screenshots below, Images 12 and 13:




In the video, the crowd chants and HART appears to be recording the events from his mobile
device, while using a selfie stick. He also appears to be wearing a bright orange speaker around
his neck. Eventually while a person standing in front of HART is yelling “WE ALREADY
VOTED AND WHAT HAVE THEY DONE? THEY STOLE IT! WE WANT OUR FU**ING
COUNTRY BACK. LET’S TAKE IT!” The man standing in front of HART goes on to yell
“COME ON!” and “LET’S GO!” multiple times. While the person is yelling in front of him,
HART begins to start gesturing towards the crowd as if he is encouraging them to come towards
the Capitol by waving his arms. HART’s arm gestures can be seen in the below screenshots from
the video, Images 14, 15, and 16.
        Case 1:21-mj-00507-GMH Document 1-1 Filed 06/29/21 Page 8 of 10




        HART eventually made his way into the Capitol. An Instagram video posted on an account
called “brotunda” on or about January 6, 2021, appeared to show HART smoking in the U.S.
Capitol Rotunda. It can be inferred that HART was smoking marijuana in the video due to the fact
that the individual who was taking the video was counting how many “joints” were in the video
and asked another individual if he smoked weed. Based on my training experience, I know that
marijuana is commonly referred to as weed and marijuana cigarettes are commonly referred to as
joints. Marijuana is a Schedule I controlled substance. Smoking of any kind is prohibited in the
U.S. Capitol. A screenshot from the Instagram post is below, Image 17.




       Legally obtained subscriber information for a phone number ending in -2185—the same
phone number linked to the Google Pay account referenced above—is subscribed to Stephanie
        Case 1:21-mj-00507-GMH Document 1-1 Filed 06/29/21 Page 9 of 10




Hart at an address in Huber Heights, OH. Stephanie Hart is believed to be Timothy HART’s wife.
Payment information for the telephone account showed that the past approximately five payments
had been made by Timothy HART. Pursuant to legal process, law enforcement has also learned
that the person carrying the phone ending in -2185 was found to be in the area of the U.S. Capitol
Building at a time between 13:00 and 18:30 on January 6, 2021.

         Based on the foregoing, your affiant submits that there is probable cause to believe that
Timothy Hart violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1) knowingly
enter or remain in any restricted building or grounds without lawful authority to do; and (2)
knowingly, and with intent to impede or disrupt the orderly conduct of Government business or
official functions, engage in disorderly or disruptive conduct in, or within such proximity to, any
restricted building or grounds when, or so that, such conduct, in fact, impedes or disrupts the
orderly conduct of Government business or official functions or attempts or conspires to do so.
For purposes of Section 1752 of Title 18, a “restricted building” includes a posted, cordoned off,
or otherwise restricted area of a building or grounds where the President or other person protected
by the Secret Service, including the Vice President, is or will be temporarily visiting; or any
building or grounds so restricted in conjunction with an event designated as a special event of
national significance.

        Your affiant submits there is also probable cause to believe that Timothy Hart violated 40
U.S.C. § 5104(e)(2)(D), which makes it a crime to willfully and knowingly (D) utter loud,
threatening, or abusive language, or engage in disorderly or disruptive conduct, at any place in the
Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or disturb the orderly
conduct of a session of Congress or either House of Congress, or the orderly conduct in that
building of a hearing before, or any deliberations of, a committee of Congress or either House of
Congress; and (G) parade, demonstrate, or picket in any of the Capitol Buildings.

        Your affiant submits there is probable cause to believe that HART violated 18 U.S.C.
231(a)(3), which makes it unlawful to commit or attempt to commit any act to obstruct, impede,
or interfere with any fireman or law enforcement officer lawfully engaged in the lawful
performance of his official duties incident to and during the commission of a civil disorder which
in any way or degree obstructs, delays, or adversely affects commerce or the movement of any
article or commodity in commerce or the conduct or performance of any federally protected
function. For purposes of Section 231 of Title 18, a federally protected function means any
function, operation, or action carried out, under the laws of the United States, by any department,
agency, or instrumentality of the United States or by an officer or employee thereof. This includes
the Joint Session of Congress where the Senate and House count Electoral College votes.

       Finally, your affiant submits there is probable cause to believe that HART violated 18 U.S.C.
§ 1512(c)(2), which makes it a crime to obstruct, influence, or impede any official proceeding, or
       Case 1:21-mj-00507-GMH Document 1-1 Filed 06/29/21 Page 10 of 10




attempt to do so. Under 18 U.S.C. § 1515, congressional proceedings are official proceedings.




                                                      _________________________________
                                                      Corey Snitchler
                                                      Special Agent
                                                      Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 29th day of June 2021.                                   Digitally signed by G.
                                                                       Michael Harvey
                                                                       Date: 2021.06.29
                                                      ___________________________________
                                                                       10:50:17 -04'00'
                                                      G. MICHAEL HARVEY
                                                      U.S. MAGISTRATE JUDGE
